Exhibit 10.3




[Company Letterhead]














April 28, 2017


Mr. Sandeep Reddy
1444 South Alameda Street
Los Angeles, California 90021


Dear Sandeep:
 
As you know, you are currently a party to an offer letter with GUESS?, Inc. (the
“Company”) dated July 18, 2013. This letter agreement amends and restates your
July 18, 2013 offer letter in its entirety.


You will continue your role at the Company as Chief Financial Officer and will
continue to report directly to me. We appreciate your contributions and
achievements to the Company, and look forward to your continued global
leadership.
 
1.
Your base salary while employed by the Company will remain at $525,000.00 per
year, with exempt status, paid in accordance with the Company’s normal payroll
practices.



2.
You will continue to be eligible to participate in the Company’s Executive Bonus
Program, which currently bases awards on individual performance and objectives,
department, and Company objectives. As a participant in this plan, your bonus
opportunity may include both cash and long term equity incentives, with an
annual cash incentive target of 75% of your base salary. In all cases, cash and
long term equity incentives are subject to the terms and conditions established
for these opportunities each year.



3.
You will continue to participate in the medical, dental, life, vacation and
disability benefits commensurate with your position at the Company. You will
continue to accrue vacation benefits at the rate of four weeks per year. The
Company reserves the right to amend and/or terminate its benefit plans from time
to time.



4.
Your employment with the Company continues to be “at will,” meaning that you or
the Company may terminate your employment at any time, with or without advance
notice, and for any reason or for no reason at all. However, if the Company
should terminate your employment for reasons other than for Cause (as defined in
Exhibit A), and other than due to your death or disability, or if you should
terminate your employment for Good Reason (as defined in Exhibit A), the Company
will (subject to the release requirement set forth below and the timing and
other rules in Exhibit A and your adherence to the restrictive covenants set
forth in Exhibit B) pay you an aggregate severance benefit equal to one times
your annual rate of base salary from the Company (at the rate in effect on the
date your employment with the Company terminates), with such amount to be paid
(except as otherwise provided below) in not less than monthly installments



 

--------------------------------------------------------------------------------

Mr. Sandeep Reddy
April 28, 2017
Page 2




in accordance with the Company’s normal payroll practices over the 12 months
following the date of the termination of your employment with the Company.


5.
If, however, your employment terminates in circumstances that entitle you to the
severance benefit described in paragraph 4 above but the termination of your
employment occurs upon or within 18 months following a Change in Control of the
Company (as defined in Exhibit A), you will be entitled (subject to the release
requirement set forth below and the timing and other rules in Exhibit A and your
adherence to the restrictive covenants set forth in Exhibit B), and in lieu of
(not in addition to) the severance benefit provided for in paragraph 4 above, to
(A) a payment equal to 1.5 times the sum of (i) your base salary at the
annualized rate in effect at the date of termination and (ii) your target annual
cash bonus in effect at the date of termination, paid in a lump sum on or within
ten business days following the date that is 60 days after your termination, (B)
a pro-rata portion of your annual cash bonus for the year of termination, paid
at the time annual bonuses are paid to other senior executives, but in any event
within 74 days after the conclusion of the fiscal year to which such bonus
relates (determined by multiplying the amount you would have received based upon
actual performance had your employment continued through the end of the
performance year by a fraction, the numerator of which is the number of days
during the performance year of termination that you were employed by the Company
and the denominator of which is 365), and (C) payment or reimbursement by the
Company for your premiums charged to continue medical coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), at the same or
reasonably equivalent medical coverage for you and your dependents, if
applicable, as in effect immediately prior to your termination, to the extent
that you elect such continued coverage; provided, however, that such continued
payment or reimbursement by the Company will cease 12 months after the month in
which your employment with the Company terminated (or, if earlier, will cease
upon the first to occur of your death, the date on which you become eligible for
coverage under the health plan of a future employer, or when the Company is no
longer obligated to provide COBRA coverage).



6.
The following provisions shall apply:



a)    If your employment is terminated in circumstances that would trigger the
severance benefits provided in paragraph 4 or 5 above, the Company will provide
you the form of release agreement not later than 7 days after the date your
employment is terminated;


b)    You will have 21 days within which to consider, execute and return the
release agreement to the Company (unless a longer period of time for you to
consider the release agreement is required under applicable law);


c)    If you do not timely provide the Company with the executed release
agreement, or if you revoke the release agreement under any revocation right
afforded by applicable law, the Company will have no obligation to pay you the
severance benefits; and


d)    If you timely provide the Company with your executed release agreement,
and you do not revoke the release agreement, your severance benefit provided for
above will be paid as provided for above and in accordance with the rules set
forth in Exhibit A. Severance payments will be subject to applicable tax
withholding.


 
 

--------------------------------------------------------------------------------

Mr. Sandeep Reddy
April 28, 2017
Page 3






7.
In this position, it may be necessary for you to travel internationally. We
require that you possess a valid passport, that must be on file with the
Company’s Travel Department. It is your responsibility to ensure that your
passport is valid at all times.



8.
Given the important nature of your position, the Company requests, to the extent
practicable, that you please provide 6 months advance notice in the event you
elect to terminate your employment with the Company, other than for Good Reason.
Nothing in the foregoing is intended in any way to alter the at-will nature of
your employment.



We look forward to your continued employment with the Company. Please feel free
to contact me if you have any questions.
 
 
 
Sincerely,
 
 
 
 
 
/s/ Victor Herrero
 
 
 
 
 
Victor Herrero
 
 
GUESS?, Inc., Chief Executive Officer
 



                     


AGREED & ACCEPTED




/s/ Sandeep Reddy        4-28-17
Sandeep Reddy            Date






 
 

--------------------------------------------------------------------------------






Exhibit A


Definitions


For purposes of this agreement, “Cause” means (i) your conviction or plea of
guilty or nolo contendere to a felony or any crime involving moral turpitude;
(ii) your willful act of theft, embezzlement or misappropriation from the
Company; or (iii) a determination by the Company that you have willfully and
continuously failed to perform substantially your duties (other than any such
failure resulting from your disability or incapacity due to bodily injury or
physical or mental illness), have willfully failed to follow a reasonable and
lawful directive of the Company, or otherwise have materially breached this
agreement (including the restrictive covenants set forth in Exhibit B) or any
Company policy applicable to you, after (A) a written demand for substantial
performance is delivered to you by the Company which specifically identifies the
manner in which the Company believes that you have not substantially performed
your duties, failed to follow a directive of the Company, or have breached this
agreement or any Company policy applicable to you and provides you with the
opportunity to correct such failure or breach if, and only if, such failure or
breach is capable of cure; and (B) your failure to correct such failure or
breach which is capable of cure within 30 days of receipt of the demand for
performance. For the avoidance of doubt, you and the Company expressly agree
that only Cause as described in clause (iii) above is capable of cure. For
purposes of clause (iii), any act, or failure to act, by you in accordance with
a specific directive given by the Company or based upon the advice of counsel
for the Company shall not be considered to have been a willful failure by you.


For purposes of this agreement, “Good Reason” means the occurrence of any one or
more of the following events unless you specifically agree in writing that such
event shall not be Good Reason:


(i)    Any material breach of this agreement by the Company, including, but not
limited to:


(A)    the failure of the Company to pay the compensation and benefits set forth
in this agreement;
(B)    assignment of duties materially inconsistent with your position as Chief
Financial Officer;
(C)    any material diminution of your title, duties, authority or
responsibilities; or
(D)    if a Change in Control occurs, the Company ceases to be publicly-traded
in connection with such transaction, and you are not the Chief Financial Officer
of the parent entity (if any) of the Company or (if there is no parent of the
Company) the surviving or resulting entity from such transaction;
(ii)    the failure of the Company to assign this agreement to a successor to
all or substantially all of the business or assets of the Company or failure of
such a successor to the Company to explicitly assume and agree to be bound by
this agreement; or


(iii)    requiring you to be principally based at any office or location outside
of the Los Angeles metropolitan area.






--------------------------------------------------------------------------------





To constitute a termination for Good Reason, you must provide written notice to
the Company of your reasons for the proposed termination for Good Reason, and
the Company must fail to remedy such reasons in all material respects within 30
days following your written notice. In addition, the termination must occur not
later than 18 months following the initial existence of the circumstance(s)
giving rise to Good Reason, and your notification to the Company of the
circumstance(s) giving rise to Good Reason must be given within 90 days
following the initial existence of such circumstance(s).


For purposes of this Agreement, “Change in Control” will have the same meaning
as Section 2 of the Company’s 2004 Equity Incentive Plan, provided that any such
Change in Control constitutes a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the assets of the
Company, within the meaning of the Treasury Regulations adopted under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”).


Timing Rules


If you are entitled to severance pursuant to paragraph 4 of the letter
agreement, the first payment of your severance benefit will be paid to you on
(or within 10 days following) the 60th day following the termination of your
employment with the Company, and will include any severance that would have
otherwise been paid to you during that 60-day period.


If you are a “specified employee” as determined pursuant to Section 409A of the
Code as of the date of your “separation from service” (within the meaning of
Section 409A of the Code) and if any payment of severance due to you constitutes
a “deferral of compensation” within the meaning of Section 409A of the Code and
cannot be paid or provided in the manner otherwise provided without subjecting
you to additional tax, interest or penalties under Section 409A of the Code,
then any such payment or benefit shall be delayed until the earlier of (i) the
date which is 6 months after your “separation from service” for any reason other
than death, or (ii) the date of your death. The provisions of this paragraph
shall only apply if, and to the extent, required to avoid the imputation of any
tax, penalty or interest pursuant to Section 409A of the Code. Any payment or
benefit otherwise payable or to be provided to you upon or in the 6 month period
following your “separation from service” that is not so paid or provided by
reason of this paragraph shall be accumulated and paid or provided to you in a
single lump sum, not later than the 5th day after the date that is 6 months
after your “separation from service” (or, if earlier, the 15th day after the
date of your death) together with interest for the period of delay, compounded
annually, equal to the prime rate (as published in The Wall Street Journal), and
in effect as of the date the payment or benefit should otherwise have been
provided.


It is intended that any amounts payable under this letter agreement and the
Company’s and your exercise of authority or discretion hereunder shall comply
with and avoid the imputation of any tax, penalty or interest under Section 409A
of the Code. This letter agreement shall be construed and interpreted consistent
with that intent. Each item of remuneration referred to in this letter agreement
shall be treated as a separate payment for purposes of Section 409A of the Code.


Other Employment


If you are entitled to severance pursuant to paragraph 4 of the letter agreement
and, within one year following the date your employment by the Company ended,
you begin full-time employment, part-time employment or a consulting engagement,
which includes compensation in an amount equal or greater than your rate of
severance pay from the Company, the Company may terminate any remaining
severance payments otherwise due to you pursuant to paragraph 4. If you are
entitled to severance




--------------------------------------------------------------------------------





pursuant to paragraph 4 of the letter agreement and, within one year following
the date your employment by the Company ended, you begin full-time employment,
part-time employment or a consulting engagement, which includes compensation in
an amount less than your rate of severance pay from the Company, the Company may
reduce any remaining severance payments otherwise due to you pursuant to
paragraph 4 by the amount of your compensation from such other employment or
engagement. For clarity, this paragraph does not apply to any severance that may
be payable pursuant to paragraph 5 of the letter agreement.


Section 4999 Excise Tax.


If any payments, rights or benefits (whether pursuant to the terms of this
letter agreement or any other plan, arrangement or agreement of yours with the
Company or any person affiliated with the Company) (the “Payments”) received or
to be received by you will be subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Internal Revenue Code (or any similar tax that may hereafter
be imposed), then the Payments shall be reduced to the extent necessary so that
no portion thereof shall be subject to the Excise Tax, but only if, by reason of
such reduction, the net after-tax benefit received by you shall exceed the net
after-tax benefit that would be received by you if no such reduction was made.






--------------------------------------------------------------------------------






Exhibit B


Restrictive Covenants.


As a condition to your continued employment and the severance provisions set
forth in paragraphs 4 and 5 of the attached letter agreement, you agree that
throughout the duration of your employment with the Company, or any time
thereafter, you will not disrupt, damage, impair or interfere with the business
of the Company in any manner, including, and without limitation, for a period of
24 months after the termination of your employment with the Company, by directly
or indirectly soliciting, encouraging or inducing an employee to leave the
employ of the Company, or by inducing an employee, a consultant, a sales
representative or another independent contractor to end that person’s
relationship with the Company, by raiding the Company’s employees or sales
representatives or vendors, or otherwise. You are not, however, restricted from
being employed by or engaged in any type of business following the termination
of your employment with the Company.




